Citation Nr: 0420435	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  95-41 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic acquired 
psychiatric disorder, and, if so, whether the reopened claim 
should be granted.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Thomas H. Johnson, Jr., 
Esquire


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
November 1978, from April 1979 to June 1979, from April 1980 
to August 1980, from November 1980 to May 1981, and from May 
1987 to May 1988.  The veteran also served a period of active 
duty for training in the Air Force Reserves prior to his May 
1987 enlistment into active duty in the Air Force.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The veteran's claims were remanded by the Board for further 
development in July 2003. 

The claim for entitlement to service connection for bilateral 
hearing loss is the subject of a remand section of this 
decision.


FINDINGS OF FACT

1.  By a decision dated in July 1989, the Board denied 
service connection for an acquired psychiatric disorder.  In 
a June 1991 decision, the Court of Appeals for Veterans 
Claims affirmed the July 1989 Board decision.

2.  In December 1993, the claimant undertook to reopen his 
claim for service connection for an acquired psychiatric 
disorder.

3.  The additional evidence submitted to reopen the 
appellant's claim for service connection for an acquired 
psychiatric disorder, includes additional service department 
records, constituting evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4  The veteran's acquired psychiatric disorder existed prior 
to the veteran's periods of military service, and was not 
aggravated by the veteran's service.


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the 
claim for service connection for an acquired psychiatric 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (as in effect prior to August 29, 2001); 
38 C.F.R. § 3.156(c) (2003).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1132, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304,  3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran's claim of entitlement to service connection for 
a chronic acquired psychiatric disability was denied by the 
Board in July 1989 on the basis that a psychiatric 
disability, diagnosed as paranoid schizophrenia, had clearly 
preexisted prior to the veteran's active service, and his 
psychiatric disability had not increased in severity during 
service.  In a June 1991 decision, the Court of Appeals for 
Veterans Claims affirmed the July 1989 Board decision.

In December 1993, the veteran requested that his claim for 
service connection for paranoid schizophrenia be reopened.

In an April 2004 supplemental statement of the case, the RO 
reopened the veteran's claim for service connection for an 
acquired psychiatric disorder.  While the RO has adjudicated 
the issue on a de novo basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is under a legal duty in such a case to determine if there 
was new and material evidence submitted, regardless of the 
RO's action.  See Jackson v. Principi, 265 F. 3d. 1366 (Fed. 
Cir. 2001).  Accordingly, the Board will initially adjudicate 
whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder.  Insofar as 
the veteran's claim has been reopened, the veteran is not 
prejudiced by the Board's discussion of materiality.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  38 C.F.R. § 3.156(c).

Pursuant to the July 2003 remand decision, the RO obtained 
additional service personnel and service medical records.  
These included many records which had not previously been of 
record.  Some of these records concerned the veteran's 
psychiatric behavior.  These constitute new and material 
evidence under the above-cited provisions of 38 C.F.R. § 
3.156(c).

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the additional evidence 
submitted includes evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Board finds that new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder.

De Novo Review

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter issued in August 2001 advised the 
veteran of the information and evidence needed to 
substantiate his claim for service connection for an acquired 
psychiatric disorder, which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  He was also 
requested to provide any evidence in his possession that 
pertains to the claim.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran of 
the information and evidence necessary to substantiate the 
claim, which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf, as well as requested that 
the appellant provide any evidence in his possession that 
pertains to the claim as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim was filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in August 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
service medical and service personnel records have been 
obtained from all of the veteran's periods of service.  
Records from the Social Security Administration have also 
been obtained.  The veteran was provided a VA examination in 
January 1998, and a Veterans Health Administration (VHA) 
opinion was obtained in July 1999.  Numerous private medical 
records have also been obtained.  The veteran provided 
testimony before a hearing officer in September 1996, and 
before the undersigned Acting Veterans Law Judge in July 
1997.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal, and 
has done so  There is no indication that there exists any 
additional evidence which has a bearing on his claim for 
service connection for an acquired psychiatric disorder which 
has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d). 

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled in for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 C.F.R. 
§ 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).

History

Private medical records reveal that the veteran was 
involuntarily admitted to C. Hospital in January 1977 for 
depression and threatening, acting out, behavior.  The 
diagnosis was adjustment reaction of adolescence.  The 
veteran was again involuntarily admitted to C. Hospital in 
February 1977.  The discharge diagnosis was behavioral 
disorder of adolescence, with depression.

Examination for enlistment in the U.S. Navy, performed in 
January 1978, revealed no psychiatric disability.  The 
veteran was in the U.S. Navy from October 27, 1978 to 
November 16, 1978.  A November 1978 service record indicates 
that the veteran was being discharged due to lack of 
motivation and inadequate total performance.

The veteran was in the U.S. Army from April 1979 to June 
1979.  The April 1979 enlistment examination report reveals 
no psychiatric disability.  In early June 1979 the veteran 
was examined for combative behavior.  A June 1979 record 
indicates that the veteran had a mixed personality disorder 
that existed prior to service, that was not aggravated by 
service.  In June 1979, a physician stated that the veteran 
had a mixed personality disorder that made him unsuitable for 
military service.  It was determined that due to the 
veteran's social maladjustment and his inability to adapt to 
the military environment.

Private medical records reveal that the veteran was committed 
to C. Hospital in July 1979.  The discharge diagnosis was 
anti-social personality.  The veteran was again admitted to 
C. Hospital in August 1979.  The discharge diagnoses were 
paranoid schizophrenia and personality disorder with 
behavioral problems.

The veteran again entered the U.S. Army from April to August 
1980.  No psychiatric disorder was noted on enlistment 
examination in April 1980.  A June 1980 psychiatric 
evaluation indicates that the veteran had no psychiatric 
condition that would warrant separation from the Army through 
medical channels.  The examiner noted that the veteran 
appeared to have a low tolerance for stress and seemed unable 
to adapt to the structure of the military service.  He was 
discharged for being marginal, or nonproductive.  

The veteran again served in the U.S. Army from November 1980 
to May 1981.  The November 1980 enlistment examination 
revealed no psychiatric disability.  He was discharged for 
misconduct/fraudulent entry in May 1981.

In September 1991, the veteran was examined for the Air Force 
Delayed Enlistment Program.  No psychiatric disability was 
noted.  In November 1981, the veteran was discharged from the 
Air Force Delayed Enlistment Program due to his having 
concealed prior Army enlisted time. 

The veteran was examined by a VA psychiatrist in March 1983.  
The psychiatrist diagnosed the veteran as having a paranoid 
personality disorder, with history of psychotic 
decompensation. 

Private medical records dated from May 1981 to November 1985 
reveal that the veteran received periodic inpatient treatment 
at C. Hospital for paranoid schizophrenia.  A March 1984 
record indicates that the veteran had an acute exacerbation 
of schizophrenia.

On Air Force enlistment examination in June 1986, no 
psychiatric disability was found.  In December 1987 the 
veteran drove to his base but was denied entry because he was 
unable to produce his identification.  The veteran tried to 
walk on base and was apprehended.  He was taken to a VA 
hospital.  The VA diagnoses were atypical psychosis and 
chronic type paranoid schizophrenia, moderately severe.  The 
veteran was taken from the VA hospital to an Air Force 
hospital.  The Air Force hospital summary notes that the 
veteran had a past history of numerous psychotic episodes, 
and that the veteran had had frequent relapses.  The examiner 
stated that it seemed that the veteran had been having fewer 
relapses and more insight into his condition.  To the 
examiner, it seemed that the veteran had achieved a better 
adaptation over the years.  It was noted that the veteran had 
gone almost two years without a psychotic episode.  The 
veteran had been off medication for seven or eight months, 
and practically symptom free, before having a relapse in 
December 1987.  The diagnosis was chronic paranoid 
schizophrenia, with acute exacerbation.  An April 1988 
Medical Board Report notes that the veteran had chronic 
paranoid schizophrenia with acute exacerbation.  It was 
further noted that the veteran's active phase symptoms were 
in remission.  There were a few residual phase symptoms.  The 
report stated that the veteran's schizophrenia existed prior 
to service and that it was not permanently aggravated by 
service.

A July 1989 decision by an Administrative Law Judge with the 
Social Security Administration, granted the veteran 
disability benefits based primarily on psychiatric impairment 
from May 31, 1988.  The documents include a report of a 
"psychiatric review technique" dated June 15, 1989, in which 
a psychologist stated that the veteran had paranoid 
schizophrenia, and although not acutely psychotic at the time 
of the interview, was exhibiting inappropriate behavior and 
symptoms of an underlying thought disorder.

The veteran testified before a hearing officer in September 
1996.  The veteran stated that he had had a psychiatric 
disability prior to his enlistment in the Air Force.  He 
asserted that his psychiatric disability was aggravated by 
his Air Force service.

In an April 1997 letter, the veteran's treating physician, 
S.E., M.D., stated that factors that could aggravate symptoms 
of schizophrenia were "abundant and often relatively 
individualistic."  She indicated that in general, stress was 
the problematic factor and "could include such things as 
deadlines, production demands, changes in routine, 
unpredictable social situations, closed spaces, or sometimes 
completely unboundaried settings, criticism, personal 
intrusiveness, physical illness and contradictory demands or 
'mixed messages'".

In July 1997, the veteran testified at a hearing before the 
undersigned in Washington, D.C..  He stated that he had been 
seeing Dr. S.E. on a regular basis for the past 8 to 10 
months.  He asserted that his medical condition got worse 
while he was in the Air Force.

The veteran was accorded a VA psychiatric examination in 
January 1998.  The claims file was reviewed prior to the 
completion of the examination.  It was indicated the veteran 
gave a history of psychiatric illness with treatment 
beginning while he was in high school.  He stated that he had 
been admitted to a State hospital at the age of 16 and had 
been hospitalized subsequently on a number of occasions in 
psychiatric units.  The veteran related that his various 
hospitalizations were usually necessary because of acute 
paranoid agitation.

Following the examination, a diagnosis was made of psychotic 
disorder, not otherwise specified, noted as previously having 
been diagnosed as schizophrenia. The examiner stated that, 
"In the opinion of the undersigned, an opinion concerning 
possible aggravation of the veteran's schizophrenia by his 
military service would be speculative."

The veteran was admitted to C. Hospital in January 1998.  
Reportedly, the veteran had not been taking his medications 
for about two weeks and had been threatening others.  He 
responded to medication during hospitalization and was 
discharged in February 1998 with an Axis I diagnosis of 
schizo-affective disorder.  There was no Axis II diagnosis.  
The prognosis was guarded due to the chronic nature of the 
veteran's illness, and the tendency of non-compliance and 
occasional drug abuse.  The discharge summary did not contain 
a discussion of the etiology of the veteran's psychotic 
symptomatology.

A VHA opinion was obtained in July 1999.  The Chief of Staff 
of the VA Mental Health Centers in Baltimore, Perry Point, 
and Fort Howard, reviewed the entire claims folder and 
reported that the records showed that the veteran's diagnosis 
from the age of 16 to the present had varied from adjustment 
disorder to schizophrenia disorder, paranoid type, with 
schizo-affective disorder and bipolar disorder represented 
also.  He indicated each diagnosis could best be seen as a 
description of the person's presentation at that point in 
time, and each diagnosis in the case was reportedly well 
supported by the clinical evidence.  The diagnosis of 
paranoid schizophrenia was reported to be the best applicable 
diagnosis for the veteran's status.  He stated that the 
course of the veteran's illness had been marked by 
exacerbations and remissions.  The veteran had been 
hospitalized by Court commitment in North Carolina six times 
between January 1977 and January 1982.  After examination in 
January 1998, he was again committed to a hospital in North 
Carolina, with a notation that his condition might have been 
complicated by cocaine use.  It was reported that at each one 
of the rehospitalizations, the veteran's noncompliance was 
given as the reason for his exacerbation of illness.  His 
noncompliance in 1987 to 1988 was also noted, and was 
reported to be "the most likely cause of the exacerbation 
that led to his hospitalization at that time."

The psychiatrist further related that in the veteran's case, 
the record reflected that his noncompliance with treatment 
and follow-up recommendations had often been followed by an 
exacerbation requiring rehospitalization prior to restarting 
a plan of care.  There was reported to be no evidence of 
record to show that the veteran's experiences in service 
affected the cause of his illness one way or the other.  He 
noted that "one thing to remember is that the service often 
had no reasonable provision, except the hospital, for caring 
for single active service members unable to perform their 
duties, so the length of hospitalization in 1988 was not 
indicative, by itself, of aggravation."

It was the psychiatrist's opinion that the veteran's illness 
as documented in the record, was one of remissions and 
exacerbations, not followed by cognitive decline. He stated 
that when the veteran followed his plan of care and continued 
his medications, his course of illness had run more smoothly.  
It was the psychiatrist's opinion that, "there was no 
evidence of record that his condition was aggravated by his 
period of active duty and it is not 'at least as likely' that 
his condition was aggravated by his periods of active 
service."

Analysis

The record reveals that the veteran was discharged from his 
first period of service in November 1978 for lack of 
motivation and inadequate total performance; that he was 
discharged from service in August 1980 for being marginal or 
nonproductive, and that he was discharged from service in May 
1981 due to misconduct/fraudulent entry.  The veteran did not 
receive a final diagnosis of a psychiatric disorder during 
any of these three periods of service.  The Board notes that 
the veteran was found to have a mixed personality disorder 
when discharged from his second period of service in June 
1979.  A personality disorder is considered a developmental 
defect and is not considered a disease for under VA law.  See 
38 C.F.R. § 3.303(c).  Since the veteran was not shown to 
have an acquired psychiatric disorder during his initial four 
periods of service, and since the veteran's current acquired 
psychiatric disorder has not been related to those periods of 
service, the veteran is not entitled to service connection 
for an acquired psychiatric disorder based on those periods 
of service.

The veteran maintains that he has schizophrenia due to his 
Air Force service.  Since the veteran's June 1986 enlistment 
examination report does not show that the veteran had a 
psychiatric disability upon examination for entry into his 
Air Force service, the veteran is entitled to the presumption 
of soundness.  See 38 C.F.R. § 3.304(b).  However, the 
evidence of record clearly shows that prior to the veteran's 
Air Force service he was hospitalized on several occasions 
for psychotic symptoms.  The principal diagnosis was deemed 
to be paranoid schizophrenia.  The record of psychiatric 
treatment prior to his Air Force service is clear and 
unmistakable evidence that the veteran's psychiatric 
disability existed prior to service.  The Board further notes 
that the veteran himself has stated that his psychiatric 
disability existed prior to service.  Accordingly, the Board 
finds that the presumption of soundness has been rebutted, 
and that the veteran's acquired psychiatric disability 
existed prior to service.

However, the veteran has asserted that he is entitled to 
service connection for schizophrenia on the basis that this 
disability was aggravated by his Air Force service.  The 
Board must determine whether the veteran's preservice 
psychiatric disorder, schizophrenia, increased in severity 
during service.  The Board has considered the April 1997 
statement of Dr. S.E. of the situations that may cause an 
exacerbation of a person's schizophrenia.  However, she did 
not indicate that anything in the veteran's service 
precipitated or aggravated the veteran's schizophrenia.  The 
Board finds that in examining the medical evidence prior to, 
during, and subsequent to service, that the veteran's 
preexisting psychiatric disorder did not increase in severity 
during service.  The record shows that the veteran's 
schizophrenia symptoms prior to service would be under 
control, the veteran would stop taking his medication, and 
then he would experience acute exacerbation of his 
schizophrenia.  The veteran would then go back on medication 
and he would stabilize.  The in-service records reveal that 
the veteran went off his medication and again had a 
psychiatric breakdown.  The in-service records specifically 
note that the veteran had experienced an acute exacerbation 
of his schizophrenia and that his schizophrenia was not 
aggravated by service.  The July 1999 VA psychiatrist 
thoroughly examined the veteran's medical history and 
expressed the opinion that the veteran's illness was one of 
remissions and exacerbations, not followed by cognitive 
decline, and that the veteran's service did not result in 
aggravation of the veteran's schizophrenia.  

The Board notes that there are no medical opinions indicating 
that the veteran's schizophrenia increased in severity during 
service.  The only statements indicating that the veteran's 
schizophrenia increased in severity during service are those 
from the veteran himself, and as a layperson he is not 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

In this case the medical evidence of record shows that the 
veteran's hospitalization for schizophrenia in service 
resulted from an acute exacerbation, and that the veteran's 
psychiatric disability did not increase in severity during 
the veteran's service.  Since an increase in severity is not 
shown, there is no presumption of aggravation to be rebutted.  
Since the preponderance of the evidence indicates that the 
veteran's preexisting psychiatric disability did not increase 
in severity during service, the Board finds that the 
veteran's psychiatric disability was not aggravated by 
service.  Accordingly, service connection for an acquired 
psychiatric disorder is not warranted.



ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The veteran seeks service connection for bilateral hearing 
loss.  The Board notes that the veteran has not been provided 
a VA audiometric examination.  The most recent audiometric 
examination report of record is contained in a February 1988 
Medical Evaluation Board report.  This report reveals that 
the veteran had right ear pure tone thresholds of 10, 20, 35, 
15, 15, and 10 decibels at 500, 1,000, 2,000, 3,000, 4000, 
and 6,000 Hertz, respectively.  Audiometric evaluation in the 
left ear revealed pure tone thresholds of 15, 15, 10, 15, 10, 
and 10 decibels at 500, 1,000, 2,000, 3,000, 4000, and 
5,000 Hertz, respectively.  This shows that in February 1988, 
during service, the veteran had some hearing loss and that 
the veteran almost met the VA criteria for right ear impaired 
hearing acuity.  The veteran had an auditory threshold of 35 
decibels at 2000 Hertz in the right ear.  A threshold of 40 
decibels or greater is considered a disability for VA 
purposes.  See 38 C.F.R. § 3.385 (2003).  The Board further 
notes that the veteran had been an apprentice jet engine 
mechanic in the Air Force at the time of the February 1988 
evaluation.  Since the veteran had a military occupational 
specialty which could have exposed him to acoustic trauma, 
and since he almost met the VA criteria for right ear hearing 
loss disability while in service, the Board believes that the 
veteran should be provided a VA audiometric examination to 
determine if the veteran currently meets the VA criteria for 
hearing loss, and if so, an opinion should be obtained as to 
whether it is at least as likely as not that any current 
hearing loss is related to the veteran's military service.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.   

2.  The RO should obtain copies of the 
veteran's VA treatment records, 
inpatient, outpatient, and therapy 
records, dated from January 2002 to 
present.

3.  The veteran should be scheduled for 
VA audiometric examination.  All 
indicated tests and studies should be 
performed.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  The examiner 
is requested to examine the veteran's 
medical records, most particularly the 
June 1986 enlistment examination report 
and the February 1988 Medical Evaluation 
Board examination report.  If current 
hearing loss by VA standards is found, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current hearing loss 
disability is related to the veteran's 
service.  The rationale for all opinions 
expressed should be explained.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination report complies fully 
with the above instructions, and if not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for service connection 
for bilateral hearing loss.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction or if a 
timely notice of disagreement is received 
with respect to any other matter, the 
veteran and his representative, if any, 
should be provided a supplemental 
statement of the case on all issues in 
appellate status and be afforded the 
appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 


                     
______________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



